Exhibit 10.35

Oral Agreement between Registrant and James W. McLane

The Company is a party to a Change in Control Employment Agreement dated January
1, 2002 with James W. McLane, its Chairman and former Chief Executive Officer
(the “Agreement”). The Agreement was amended pursuant to a First Amendment dated
January 1, 2003 and a Second Amendment dated May 13, 2005 (the “Second
Amendment”). On November 19, 2005, the Company’s Compensation Committee, on
behalf of the Company, and Mr. McLane reached an oral agreement to modify the
Agreement, as amended. Under the terms of this oral agreement, effective as of
January 1, 2006, Mr. McLane ceased to be an employee and now provides consulting
services to the Company. The Company has agreed to pay Mr. McLane a consulting
fee of $10,000 per month through June 30, 2006. Mr. McLane continues to serve as
Chairman of the Board and, effective July 1, 2006 and thereafter, Mr. McLane
will receive a $5,000 fee in his capacity as Chairman for each meeting of the
Board of Directors attended, unless an alternative arrangement is agreed to at
that time. These changes in Mr. McLane’s duties and compensatory arrangements
were made at Mr. McLane’s initiative and recommendation. As a result of the
Company’s and Mr. McLane’s mutual agreement to these changes, Mr. McLane’s
“Employment Period” under the Agreement, as amended, ceased as of December 31,
2005. Further, Mr. McLane waived entitlement to any severance payments arising
as a result of his termination of employment under Section 5(a)(i) of the
Agreement. Consistent with the Agreement and the Second Amendment, the stock
options held by Mr. McLane will remain exercisable for extended periods of
thirty-six (36) months, and Mr. McLane will be entitled to certain other
benefits, as specified in the Agreement.